Exhibit 32 CERTIFICATIONS PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Scout Exploration, Inc. (the “Company”), on Form 10-Q/A for the period ending December 31, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, John Roozendaal, President of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report duly complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:August 17, 2012 /s/ John Roozendaal John Roozendaal President and Chief Executive Officer In connection with the Quarterly Report of Scout Exploration, Inc. (the “Company”), on Form 10-Q/A for the period ending December 31, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Jason Walsh, Treasurer of the Company certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report duly complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:August 17, 2012 /s/ Jason Walsh Jason Walsh Treasurer and Principal Accounting Officer
